1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7
8    ENRIQUE HUAPAYA,                                  )   Case No. 1:17-cv-01441-DAD-SAB (PC)
                                                       )
9                      Plaintiff,                      )
                                                       )   ORDER GRANTING DEFENDANTS’ MOTION
10             v.                                      )   TO MODIFY THE DISCOVERY AND
                                                           SCHEDULING ORDER
                                                       )
11   D. DAVEY, et al.,
                                                       )   [ECF No. 44]
12                     Defendants.                     )
                                                       )
13                                                     )

14             Plaintiff Enrique Huapaya is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16             Currently before the Court is Defendants’ motion to modify the discovery and scheduling

17   order, filed May 6, 2019.

18             Good cause having been presented, it is HEREBY ORDERED that the deadline to file an

19   exhaustion-related motion for summary judgment is extended to June 27, 2019. All other provisions

20   set forth in the Court’s February 13, 2019, discovery and scheduling order remain in full force and

21   effect.

22
23   IT IS SO ORDERED.

24   Dated:         May 6, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                           1
